*527MEMORANDUM **
Ana M. Velasquez, a native and citizen of Honduras, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s (“IJ”) order denying her motion to reconsider the decision not to reopen Velasquez’s deportation proceedings. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to consider Velasquez’s challenges to the IJ’s denial of the motion to reopen because she did not appeal that decision to the BIA and thereby failed to exhaust her administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (explaining that this court lacks jurisdiction to review contentions not raised before the agency).
In her opening brief, Velasquez fails to address, and therefore has waived any challenge to, the BIA’s determination that the IJ properly denied Velasquez’s motion to reconsider, which is the only decision properly before this court. See Martinez-Serrano v. INS, 94 F.3d 1256,1259-60 (9th Cir.1996) (holding issues which are not specifically raised and argued in a party’s opening brief are waived).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.